Citation Nr: 1021703	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-38 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which in pertinent part, denied the 
benefits sought on appeal.  Jurisdiction has since been 
transferred to the RO in Boise, Idaho.

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder.  At that time, the 
Veteran submitted evidence directly to the Board accompanied 
by a written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  The weight of the competent evidence is at least in 
relative equipoise on the question of whether the Veteran has 
a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

2.  There is, however, no verified stressor event to support 
a claim of service connection for PTSD. 

3.  There is no competent medical evidence that links any 
other psychiatric disorder to service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the May 2007 RO decision in the matter, VA 
sent a letter to the Veteran in August 2005 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA has also informed the Veteran 
how it determines the disability rating and the effective 
date for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the VCAA duty to notify was fully satisfied 
as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in January 2006, May 2007 
and December 2008, in which the examiner identified the 
nature and etiology of the Veteran's psychiatric disability.  
The report of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate psychiatric 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
attorney have not contended otherwise.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on the issue of service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Veteran claims service connection for PTSD.  The Veteran 
alleges that while he was stationed at the United States 
Naval Base at Subic Bay from May 1971 to December 1971 he was 
exposed to several stressful inservice events.  He has 
testified that while he was stationed on guard duty he was 
exposed to hostile gunfire from intruders attempting to raid 
the ammunition bunkers.   The Veteran stated that on one 
occasion he was ordered to fire upon unarmed villagers who 
were stealing military property (fencing materials), and 
although he fired into the air, other soldiers killed all the 
villagers.  He also testified that while stationed at Subic 
Bay, his unit was ordered and transported to assist in 
military activities to stop a bank robbery.  The Veteran 
reported he observed the death of a superior from gunfire 
during the bank robbery.  

In order to prevail on the issue of service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressors actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  
 
On the question of diagnosis, the Board finds that the weight 
of the competent evidence is at least in relative equipoise 
on the question of whether the Veteran has a diagnosis of 
PTSD.  Here, there are two medical examination reports that 
show a diagnosis for PTSD, and there are two medical 
examination reports that rule out a diagnosis of PTSD.  None 
of the medical evidence is more probative then all the 
others. 

A January 2006 VA examination report shows a diagnosis for 
PTSD.  In the examination report, the examiner noted that the 
Veteran met the DSM-VI criteria for a diagnosis of PTSD with 
a history of substance abuse as secondary to his traumatic 
military experiences. 

In May 2007, the Veteran was afforded another VA psychiatric 
evaluation to evaluate for PTSD.  The VA examiner reported 
that the Veteran had a medical history of substance abuse and 
hepatitis C, and the examiner noted that the Veteran reported 
he had 20 years of marriage and was employed for 30 years 
until he retired and became homeless by "choice."  The 
examiner noted the Veteran's reported in-service stressor 
events of hostile gunfire and firing on unarmed villagers.  
The VA examiner recorded that the Veteran reported symptoms 
of depression, irritability, and suicidal thoughts.  The VA 
examiner diagnosed the Veteran with depression secondary to 
medical conditions (hepatitis C).  The VA examiner opined 
that the Veteran did not meet the criteria for PTSD because 
the evidence did not show a stressful event. 

The record also shows the Veteran underwent a psychiatric 
evaluation by the Social Security Administration (SSA) for 
benefits in January 2008.  The SSA examination report shows 
the Veteran was diagnosed with both depression and PTSD 
pursuant to DSM-IV criteria.   In the examination report, the 
SSA examiner noted the Veteran's report of stressful events, 
which included exposure to hostile fire and his participation 
in the shooting and possible killing of unarmed villagers 
while on guard duty in service. 

The Veteran underwent another VA psychiatric examination in 
December 2008.  The examiner noted that the Veteran had some 
symptoms of anxiety which resembled PTSD symptoms, but the 
examiner opined that the Veteran had not been exposed any 
traumatic event that would meet the criteria for a stressor.  
The examiner diagnosed with the Veteran with history of 
polysubstance abuse and avoidant personality disorder.  In a 
December 2008 addendum to clarify the dynamics of the 
Veteran's symptomatology and its possible relation to PTSD, 
the examiner noted the Veteran "endorsed many symptoms that 
are routinely attributed to PTSD", but those symptoms are 
also attributed to a general anxiety disorder.  The examiner 
opined that the Veteran's symptoms of anxiety were a part of 
his personality disorder, and confirmed his original finding 
ruling out a diagnosis of PTSD. 

The May 2007 and December 2008 VA examiners found that the 
Veteran's symptoms did not meet the DSM-IV criteria for PTSD; 
whereas, both the January 2006 VA examiner and the SSA 
examiner diagnosed the Veteran with PTSD under the DSM-IV 
criteria.  There is no indication in the record that shows 
the May 2007 and December 2008 VA examiners' opinions are 
more probative than those opinions provided by the January 
2006 VA examiner and the SSA examiner.  Although the SSA 
examiner did not have access to the Veteran's folder, that 
evaluations can be accurately based on the Veteran's reports 
of his experiences in Vietnam.  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (a medical opinion cannot be disregarded 
solely on the rationale that the medical opinion is based on 
a history provided by the veteran).   

Additionally, it is noted that both the May 2007 and December 
2008 VA examiners observed the Veteran had PTSD-like symptoms 
and a review of the Veteran's VA treatment records from show 
that the Veteran has "symptoms of PTSD" and has been 
received treatment at VA Residential PTSD Program.  See VA 
treatment records from VA Medical Center in Salt Lake dated 
March 2007 and from VA Medical Center in Sheridan dated May 
2007.  Resolving reasonable doubt in the Veteran's favor on 
the question of diagnosis of PTSD, the Board finds that the 
Veteran has a diagnosis of PTSD.  

The Board now turns to whether the record contains a verified 
stressor event to support a claim of service connection for 
PTSD.  As noted above, the Veteran provided the following 
alleged inservice stressor events: (1) exposure to hostile 
gunfire while on guard duty at ammunition bunkers, (2) 
military gunfire upon unarmed villagers, and (3) death of a 
superior during a bank robbery.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat is determined on a 
case-by-case basis, and it requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Morgan v. Principi, 
17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 
Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, if such testimony is 
found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Here, the record does not reflect that the Veteran received 
any personal combat-related awards during service, and there 
is no other indication in his military records that he 
personally participated in combat.  

Where VA determines that a veteran did not engage in combat 
with the enemy and was not a POW, or that the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  In such 
cases, the record must contain service records or other 
credible evidence that corroborate the claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The Veteran's service personnel records shows he was 
stationed at the Marine Barracks at United States Naval Base 
in Subic Bay, Philippines from May 1971 to October 1971 as a 
guard, and from October 1971 to December 1971 as a clerk.  

A June 1971 newspaper article shows that a group of armed 
Filipinos held up a bank inside Sangley Point U.S. Naval 
Base.  It was reported that fifteen Marine Guards responded 
to the scene.  The armed robbers shot at the Marine Guards, 
and during the gunfire exchange, a lieutenant officer was 
killed.

The record shows that the Marine Barracks, Subic Bay, 
received a Meritorious Unit Commendation (MUC) from the 
Secretary of the Navy.  This was awarded to the unit for 
performing its mission under "extremely adverse" 
conditions, which included the manning of guard posts, the 
capture of 269 intruders, and the recovery of military 
property from July 1, 1971 to September 1, 1971.  

The record also contains an undated and unsigned letter from 
a sergeant in the Marines who stated that the sergeant was 
assigned to the same unit as the Veteran and he participated 
in some operations with the Veteran.  The Sergeant stated 
that members of the unit came under fire while stationed in 
Subic Bay, were involved in jungle patrols and captured 
insurgents.  He also stated that it was stressful and 
intense.  Attached to the Sergeant's letter were four other 
unsigned correspondences from Marines who stated they also 
served at the Marine Barracks in Subic Bay from 1970 to 1971.  

One of these correspondences was a 2005 email from a Marine 
who stated he was a Platoon Commander at the Marine Barracks 
in Subic Bay a platoon commander at Marine Barracks Subic Bay 
from 1971 to 1972.  He stated that during his command, guard 
post stations were established along the trails around the 
Marine Barracks.  He reported that during some guard patrols, 
there were reported shoot outs, but there were no confirmed 
casualties on either side of the exchange.  The platoon 
commander also reported that he remembered conversations with 
some local villagers, who reported that some locals were 
killed during a few of the gunfire exchanges. 

As noted above, since the Veteran's service records did not 
indicate that he personally received medals or citations 
consistent with combat engagement, there must be evidence 
that corroborates the Veteran's assertions regarding his 
stressor event.   Monreau, 9 Vet. App. at 395.  Here, the 
weight of the evidence does not support the Veteran's 
assertions. 

First, the Board notes that the MUC is not a service 
decoration that VA recognizes as conclusive evidence of 
participation in combat.  See Manual of Military Decorations 
and Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  In addition, although the narrative 
associated with the MUC reflects meritorious implications for 
the unit's involvement at Subic Bay during that period, there 
is no indication in the record that the Veteran was 
personally involved in any of the activities described in the 
MUC.  

The Board is of course aware of the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002) where the United States 
Court of Appeals for Veterans Claims (Court) held that a 
veteran's unit records, which provided independent 
descriptions of rocket attacks that were experienced by his 
unit in Vietnam, when viewed in the light most favorable to 
the Veteran, objectively corroborated his claim of having 
experienced rocket attacks during service.  Here, however, 
the narrative attached to the MUC does not confirm the 
Veteran's allegations of gunfire exchange or that the unit 
was required to fire on unarmed villagers.  Indeed, the 
narrative only suggests that the unit was involved in 
"extremely adverse" conditions; it does not state that the 
unit was involved in combat-like situations.  The Board 
accordingly finds that the MUC does not corroborate any of 
the Veteran's alleged in-service stressors. 

Similarly, the various correspondences from the other Marines 
do not support the Veteran's alleged inservice stressor 
events.  The Board is obligated to analyze the credibility of 
all evidence and account for the evidence that it finds 
persuasive or unpersuasive.  Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Even though the correspondences appear to support the 
Veteran's assertions regarding gunfire exchanges during guard 
patrol and the stress associated with performing such duty, 
the Board doubts the veracity of these correspondences as 
they pertain to the Veteran.  Only the letter from the Marine 
sergeant specifically addresses the Veteran as a member of 
his unit, and the Board finds it particularly significant 
that this letter is unsigned.  As for the other four 
correspondences, they do not mention the Veteran at all and 
do not describe the specific circumstances alleged by the 
Veteran.  Finally, several of the statements contain language 
with a striking similarity to that contained in the narrative 
associated with the MUC, i.e. participating in 132 jungle 
patrols and responding 193 times as a reaction unit.  That 
two separate individuals could remember the exact number of 
jungle patrols and reaction unit missions they participated 
in during service four decades ago is highly doubtful.  In 
sum, the Board finds the correspondences submitted from other 
Marines lack credibility and cannot serve to verify the 
alleged stressors.

Additionally, the June 1971 newspaper article also does not 
confirm the Veteran's alleged in-service stressor.  Although 
the article shows that a lieutenant officer was killed during 
a bank robbery as the Veteran described, the article does not 
specifically mention that the Veteran was one of the fifteen 
Marines involved.  Moreover, the bank robbery took place at 
Sangley Point U.S. Naval Base, whereas the Veteran was 
stationed the Marine Barracks in Subic Bay. 

Lastly, the medical evidence that shows medical professionals 
have made diagnostic findings that the Veteran's PTSD was due 
to combat-related events cannot be used to corroborate the 
Veteran's alleged inservice stressor events.  It is now well 
established that information from a veteran which is merely 
transcribed by a medical professional still amounts only to a 
statement from the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993)(generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  In other 
words, just because a physician or other health care 
professional has accepted the Veteran's description of his 
active duty experience as credible and diagnosed PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In sum, the Veteran has presented no credible evidence 
corroborating his alleged in-service stressors.  Accordingly, 
service connection for claimed PTSD cannot be granted.

Further, while the other various psychiatric diagnoses 
(depression, general anxiety, and personality disorder) are 
noted in the post-service treatment records, the 
preponderance of the medical evidence of record is against a 
finding that any diagnosed psychiatric disorder is related to 
service.   A review of the Veteran's service treatment 
records only shows that the Veteran required treatment at the 
Naval Drug Rehabilitation Center for symptoms of 
polysubstance abuse, and none of the other service treatment 
records reflects any psychiatric or emotional problems, 
complaints or treatments.  On the report of his February 1972 
examination prior to separation, the Veteran's psychiatric 
status was marked as normal.  Additionally, none of the post-
service treatment records contains a statement that 
etiologically links any of the other psychiatric disorders to 
the Veteran's service.  The May 2007 VA examiner found that 
the Veteran's depression secondary to medical conditions.  No 
medical statement links the Veteran's personality disorder to 
his service. 
 
In sum, although the weight of the medical evidence is at 
least in relative equipoise on the question of whether the 
Veteran has a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), there is no verified stressor event to 
support a claim of service connection for PTSD.  Further, the 
record does not contain any competent medical evidence that 
links any other psychiatric disorder to service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the Veteran's claim must be denied.   38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied. 



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


